DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered. 

Response to Amendment

The Amendments filed 03/21/2022 responsive to the Office Action filed 12/20/2021 has been entered. Claim 1 has been amended. Claims 1, 4 and 6 are pending in this application.

Reasons for Allowance

Claims 1, 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the Examiner accepts Applicant’s arguments set forth in the response of 03/21/22. Namely, Diener (EP 0139176-of record) teaches a method for manufacturing a resin pipe joint body using a molding tool 10 and inner mandrels 24, 34 which a ventilation channels 32 are arranged therebetween (Fig. 1), and Iida et al. (WO 2009/025136-of record) teaches the resin pipe joint comprising the claimed joint body (“1”) (Figs. 1 and 7), but none of prior arts does not teach or suggest to divide the inner mandrel into inner and outer molds, the inner mold comprising a step portion and the outer mold comprising a tip portion, and to form a first gap between a first area of the outer peripheral surface of the inner mold and a second area of an inner peripheral surface of the outer mold; the first area extending from the step portion in the first axial direction and the second area extending from the tip portion in the first axial direction; the first gap being configured to be open to a volume of the cavity for a boundary between outer and inner peripheries of the tip of the inner sleeve. 
Examiner notes newly cited reference Evans et al. (US 7,153,125) which teaches a mold assembly and method for making the elbow fitting, the mold assembly (Fig. 3) comprising a pair of mold members 18 and 20, a pair of slidably retractable core units 24 and an inner slide segment 28, and a pair of insert sleeves 58 carried slidably about the two core units 24, respectively (Co 4 li 27-39 and Co 6 li 21-22), but even if one would have found it obvious to modify Evans’s mold assembly in order to manufacture Iida’s joint body, the teachings of Evans and Iida would not have motivated a person of ordinary skill in the art to provide the step portion with the core unit 24 such that a first gap is formed between the first area extending from the step portion in the first axial direction and the second area extending from the tip portion in the first axial direction.
Examiner notes another newly cited reference Cyriax (US 4,410,479) which teaches a mold apparatus and a method for making a pipe joint, the mold apparatus (Figs. 2-4) comprising an outer mold part 12 and an inner mold part 13, the inner part 13 is formed of a part 15 separable along a plane P, a part 17 (inner mold), and a part 16 (outer mold) (Co 3 li 58-61), but Cyriax does not teach or suggest any step portion in the part 17 such that a first gap is formed between the first area extending from the step portion in the first axial direction and the second area extending from the tip portion in the first axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742